JONES, JUDGE:
On or about the 1st day of March, 1973, Mrs. Donald E. Black*34well, wife of the claimant in this case, was driving her husband’s 1971 Oldsmobile automobile at the intersection of United States Route No. 19 and State Route No. 4 in Clendenin. Having crossed the Clendenin bridge, Mrs. Blackwell turned towards a parking space in front of the Ace Hardware and Furniture Store and her car struck a storm sewer drop inlet located in the paved shoulder of the highway. Because of the slope and right hand turn coming off of the bridge, Mrs. Blackwell could not see the drop inlet over the hood and right front fender of the car and she could not say whether the iron grating was in place or not. However, immediately after the accident the grating was standing on its side and the right front wheel of the car was thus permitted to drop into the opening. The claim for damages to the oil pan and under portion of the vehicle in the amount of Fifty Dollars and Eighty-three Cents ($50.83) was admitted in the answer of the respondent, Department of Highways, to be fair and reasonable.
The deteriorated, dangerous condition of the drop inlet is not denied by the respondent, but its defense is that it did not have notice of the condition. However, certain photographs filed as exhibits in this case clearly show that the pavement around the drop inlet was so broken and deteriorated that a casual inspection would have disclosed that the iron grating was likely to fall through the opening, that the condition had existed for a long time and that injury to the traveling public should have been anticipated.
We hold that the negligence of the respondent was the proximate cause of this claimant’s damages and therefore an award is hereby made to the claimant, Donald E. Blackwell, in the amount of $50.83.
Award: $50.83.